Mr. Justice Hand delivered the opinion of the court: The only evidence offered by the applicant in support of his claim of title was a master’s deed of the premises in question to him, dated August 22, 1899, and proof that he was in possession of the premises by a tenant, and certain printed abstracts of title purporting to show abstracts of the record of a number of conveyances of said lot. Said abstracts of title were admitted in evidence by the examiner over the objection of plaintiffs in error, without preliminary proof that the original deeds which appeared in the alleged abstracts were lost or destroyed by fire or otherwise, or that it was not in the power of the defendants in error to produce them, or that the abstracts of title had been made in the ordinary course of business,—in other words, without requiring a compliance with the requirements of either section 23 or 24 of chapter 116 or of section 36 of chapter 30 of the Revised Statutes.' The objections of the plaintiffs in error to the admission of,said abstracts of title in evidence were properly preserved by the plaintiffs in error by objections and exceptions to the examiner’s report, which were overruled. The admission of 'said abstracts of title in evidence without a proper foundation for their admission having been laid, under the authority of Glos v. Hallowell, 190 Ill. 65, and Glos v. Cessna, 207 id. 69, constituted reversible error. The contention of plaintiffs in error that it was incumbent on the defendants in error to affirmatively establish the invalidity of plaintiffs in error’s tax deeds is not well taken. Glos v. Hoban, 212 Ill. 222. The decree of the circuit court of Cook county will be reversed and the cause remanded. Reversed and remanded.